Citation Nr: 0207049	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  93-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for left thoracic outlet syndrome (TOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1992 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, among other things, denied service 
connection for a right ankle disability, granted service 
connection for ulnar compression of the left (minor) wrist, 
and assigned a noncompensable rating, effective from August 
6, 1992.  This appeal has been before the Board on three 
earlier occasions - January 1994, July 1996, and March 2000.

In January 1994, the Board remanded the veteran's appeal for 
further evidentiary development.  In August 1995, the RO, in 
pertinent part, changed the description of the service-
connected "ulnar compression of the left wrist" to "C-8 
radiculopathy" and granted a higher 20 percent evaluation, 
effective from August 6, 1992.

In July 1996, the Board, among other things, remanded the 
remaining issues on appeal for further evidentiary 
development.  In November 1997, the RO again changed the 
description of the service-connected "C-8 radiculopathy" to 
"left TOS," and denied a rating in excess of 20 percent.

In March 2000, the Board, among other things, remanded the 
remaining issues on appeal for further evidentiary 
development.

First, the Board notes that the veteran also appealed the 
RO's October 1992 denial of claims for a compensable rating 
for postoperative residuals of a right knee laceration as 
well as service connection for a cervical spine disability, 
hypertension, and conjunctivitis.  The claim of service 
connection for hypertension was granted by the RO in an 
August 1994 decision and the other issues were the subject of 
earlier Board decisions, dated in July 1996 and March 2000.  
Therefore, they are no longer in appellate status and the 
issues on appeal are as characterized on the first page of 
the decision.

Second, the Board notes that the veteran gave testimony at a 
hearing on appeal before a Member of the Board at the RO in 
June 1993.  By a Board letter dated in May 1996, the veteran 
was informed that the Board Member who chaired his personal 
hearing in June 1993, was no longer at the Board.  At that 
time, he was accorded the opportunity to be scheduled for 
another hearing.  The veteran was further advised that if he 
did not respond within 30 days from the date of the letter, 
the Board would assume he did not want an additional hearing 
and proceed accordingly.  The veteran did not reply to the 
letter.  Consequently, the Board may proceed on the basis of 
the record as constituted.

Third, the Board notes that its January 1994 and July 1996 
remands referred to the rating issue as involving the 
question of entitlement to an increased rating.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue as set forth on the title page 
of this decision.

Fourth, in the March 2000 decision denied, the Board denied 
the veteran's claim of entitlement to  service connection for 
a cervical spine disability (other than left TOS).  However, 
in light of the fact that the Board denied that claim on the 
basis that it was not well-grounded, the veteran is hereby 
advised that said claim may be readjudicated in accordance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also VAOPGCPREC 11-2000 (Nov. 27, 2000).  Therefore, this 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a right ankle disability due to 
military service.

2.  The veteran's service-connected left thoracic outlet 
syndrome is manifested by subjective complaints of chronic 
pain and numbness with reduced strength and incoordination, 
which is productive of no more than mild impairment.


CONCLUSIONS OF LAW

1.  A right ankle disability was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  The criteria for an initial evaluation in excess of 20 
percent for left thoracic outlet syndrome are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Codes 8512, 8515 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes, as noted above, that recently enacted law 
and its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, the RO explicitly considered the VCAA 
and its implementing regulations in adjudicating the claims 
while the appeal was in Remand status.  Therefore, the new 
law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims.  Specifically, by the 
RO decision, the statement of the case, the supplemental 
statements of the case, correspondence with the veteran, and 
the Remands, the veteran has been notified of the laws and 
regulations governing his claims, including the VCAA, and the 
reasons for the determinations made regarding his claims.  
Hence, he has been informed of the information and evidence 
necessary to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims.

Specifically, in response to the Board's January 1994, July 
1996, and March 2000 Remand instructions, the veteran was 
provided a number of VA examinations to obtain medical 
opinion evidence necessary to the adjudication of his claims.  
In addition, the RO has obtained and associated with the 
record all identified treatment records.

The Board recognizes that the record includes a February 1998 
RO letter indicating that the veteran receives vocational 
rehabilitation and his vocational rehabilitation file does 
not appear with the records sent to the Board.  However, 
neither the veteran, nor his representative, claimed that the 
veteran's vocational rehabilitation file contains evidence 
relevant to either of the veteran's claims.  Therefore, given 
the presence in the record of the veteran's most recent 
private and VA treatment records, as well as exhaustive 
October 2000 evaluations by VA, the Board finds that a search 
for the vocational rehabilitation file is not needed.

Accordingly, because there is no indication that the 
vocational rehabilitation file, or any other outstanding 
evidence, is necessary for a fair adjudication of the issues 
on appeal, the Board finds that adjudication of the claims at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (When it is clear 
that there is no additional evidentiary development to be 
accomplished, there is no point in remanding the case.); 
VAOPGCPREC 16-92 (1992).


The Merits

I.  
Claim for Service Connection

A.  Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that current right ankle problems were 
caused by multiple in-service ankle injuries including 
injuries sustained in a 1991, in-service, motorcycle 
accident.  It is also requested that the veteran be afforded 
the benefit of the doubt.

B.  Statement of Facts

Service medical records show the veteran's complaints and/or 
treatment for right ankle pain and swelling surrounding a 
September 1986 twisting injury.  The diagnosis was right 
ankle strain/sprain.  (See service medical records dated in 
September 1986, October 1986, and November 1986).  While the 
records indicate that the veteran was thereafter involved in 
a September 1991 motorcycle accident during service, the 
injuries reported that that time did not include a right 
ankle injury - only a probable cervical ligament strain, 
possible C-8 radiculopathy, a right knee injury, and right 
tibia-fibia injuries.  Thereafter, while service medical 
records show the veteran's continued complaints, diagnoses, 
or treatment for problems with his lower right extremity, 
these records do not include complaints related to the 
veteran's right ankle.

VA and/or private treatment records, dated from November 1993 
to October 2000, were obtained by the RO.  However, except 
for a January 1997 treatment record noting that the veteran's 
history included a motorcycle accident during service in 
which he injured his right ankle as well as his current 
complaints of pain, these records were negative for 
complaints, diagnoses, or treatment regarding the right 
ankle. 

The veteran first appeared for a VA examination in September 
1992.  At that time, the veteran complained that he had had 
chronic popping and grinding, as well as occasional pain, in 
his right ankle since a September 1986 sprain.  On 
examination, the ankle had full rang of motion and it was 
opined that there were "[n]o significant residual problems." 

The veteran testified at a personal hearing at the RO in June 
1993.  At that time, he testified that he first injured his 
right ankle in September 1986 and thereafter re-injured it in 
his September 1991 motorcycle accident.  Thereafter, the 
veteran complained of decreased stability and giving way.  He 
reported that he treated the ankle by wearing boots for added 
support and taking Aspirin for pain.

Thereafter, at the veteran's August 1994 miscellaneous VA 
examination, findings regarding the right ankle included pain 
and crepitus on flexion and extension, but no tenderness, 
effusion, deformity, or loss of motion.  X-rays were normal.  
The impression was residuals of right ankle sprain.  This 
examination took place without the examiner having a copy of 
the record on appeal.

On VA examination in March 1997, after noting that he had 
reviewed the record on appeal, the examiner noted that the 
veteran reported that, in the 1980's, he had a right ankle 
sprain that never completely healed which was thereafter re-
injured in a 1991 motorcycle accident where it turned inward.  
Thereafter, the veteran complained of chronic swelling with 
periodic pain as well as ankle pops and grinds.  On 
examination, range of motion testing showed that the veteran 
could move his right ankle to 5 degrees on plantar flexion 
and to 35 degrees on dorsiflexion, but there was no 
tenderness, instability, or complaints of pain with motion.  
X-rays showed no changes since the August 1994 x-rays.  
Thereafter, it was opined that "[w]hile subjectively [the 
veteran] had symptomology which relates back to the September 
of 1991 motorcycle accident, the examination of the right 
ankle objectively today is within normal limits."

Lastly, the veteran appeared for a VA examination in October 
2000.  Once again, the examiner noted that he had reviewed 
the veteran's records.  Thereafter, as to the right ankle, 
the veteran complained of occasional pain and swelling, with 
popping, but okay motion.  The veteran also reported ankle 
inversion when walking on uneven ground.  On examination, 
range of motion testing showed that the veteran could move 
his right ankle to 35 degrees on plantar flexion and from 15 
to 20 degrees on dorsiflexion, but there was no tenderness or 
swelling, circulation was normal, and the veteran could rise 
up on his heels and toes without difficulty or complaints of 
pain.  Thereafter, it was opined that the veteran was 
"[s]tatus post ankle sprain right.  At the present time, no 
functional impairment, no loss of range of motion."

C.  Analysis

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may also 
be warranted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Next, the Board notes that in deciding whether the veteran 
has a current right ankle disability, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  At the same time, the Board is 
mindful that the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991). 

With the above criteria in mind, the Board recognizes that 
one VA medical examiner diagnosed the veteran with residuals 
of a right ankle sprain.  (See VA examination dated in August 
1994).  However, that diagnosis was given without first a 
review of the record on appeal, which would have shown that 
the injuries sustained in September 1991 did not include a 
right ankle injury.  Similarly, the adverse symptomology seen 
at the August 1994 examination was limited to pain and 
crepitus on flexion and extension - there was no loss of 
motion, tenderness, effusion, or deformity as well as normal 
x-rays.  Tellingly, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999). 

Moreover, on three other occasions (i.e., September 1992, 
March 1997, and October 2000) the record showed that the 
veteran underwent VA examination to determine the nature and 
origin of any disease process effecting the right ankle, and 
the examiners, after both an examination of the veteran (on 
all occasions) and a review of the record (on the last two 
occasion), concluded that the veteran did not suffer from a 
current right ankle disability.  While the two most recent VA 
examiners noted lost range of motion in the right ankle, it 
was nonetheless concluded that the adverse pathology seen on 
examination did not amount to a current disability. 
(Specifically, the Board notes that, while full range of 
motion of the ankle is to 20 degrees on plantar flexion and 
to 45 degrees on dorsiflexion, see 38 C.F.R. § 4.71, Plate II 
(2001), the March 1997 examiner noted that range of motion 
was from 5 degrees on plantar flexion and to 35 degrees on 
dorsiflexion, and the October 2000 examiner noted that range 
of motion was from 35 degrees on plantar flexion and for 15 
to 20 degrees on dorsiflexion).

Given that the VA examinations, where no current right ankle 
disability is shown as a diagnosis, appear to be based on 
thorough analysis of the veteran's case, and because the VA 
examinations are consistent with so much of the other 
evidence of record (i.e., the post service record being 
virtually devoid of complaints, diagnoses, or treatment for a 
right ankle disability and the August 1994 diagnosis being 
made based on claims of pain), the Board gives more weight to 
the conclusions reached at the March 1997 and October 2000 VA 
examinations.  Other evidence does not similarly support the 
August 1994 assessment.  Rather, the support for the August 
1994 assessment is found in the factually inaccurate history 
provided by the veteran.

For the reasons and bases set forth above, the Board finds 
that the medical evidence of record showing that the veteran 
does not have a current right ankle disability outweighs the 
medical evidence in favor of the claim.  Accordingly, the 
Board determines that the weight of the evidence is against 
the veteran's claim that he has a current right ankle 
disability and this claim must be denied.  38 U.S.C.A. 
§§ 5107, 1110, 1131.

In reaching the above conclusion, the Board has taken into 
account the veteran's written statements to the RO as well as 
his personal hearing testimony.  The Board recognizes that 
the veteran is competent to describe visible symptoms or 
manifestations of a disease or disability during and after 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom).  
Nevertheless, the veteran has not been shown to be competent 
to provide a medical diagnosis.  See Espiritu, supra, 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Therefore, his 
statements have limited evidentiary value.  Accordingly, the 
Board will accord greater evidentiary weight to the medical 
opinions found in the record from physicians who opined that 
the veteran's does not have a current right ankle disability. 

II.  Claim for a Higher Evaluation

A.  Reasons for Appeal

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his left TOS that in turn 
warrants a higher evaluation.  Specifically, they reported 
that the veteran's service connected disability causes pain, 
weakness, tingling, incoordination, and numbness in the upper 
extremities.  It is also requested that the veteran be 
afforded the benefit of the doubt.

B.  Statement of Facts

Historically, the Board notes that the veteran's 1991 
inservice motorcycle accident resulted in injuries including 
a probable cervical ligament strain, possible C-8 
radiculopathy bilaterally, and incidental ulnar compression 
at the left (minor) wrist.

VA and/or private treatment records, dated from November 1993 
to October 2000, were obtained by the RO.  These records show 
the veteran's periodic complaints, diagnoses, and/or 
treatment for the following:  pain and tightness in the neck; 
pain radiating down the left shoulder; pain, weakness, 
tingling, and numbness in the left hand that causes a loss of 
feeling; reduced range of motion in the fingers of the left 
hand; and/or incoordination in the fingers of his left hand.  
(See VA treatment records dated in December 1993, February 
1994, March 1994, April 1994, May 1994, November 1994, June 
1995, May 1996, June 1996, January 1997, March 1997, April 
1997, June 1997, August 1997, September 1997, October 1997, 
November 1997, December 1997, February 1998, March 1998, June 
1998, and November 1999; private treatment records from CIGNA 
Healthcare of Arizona dated in November 1993, December 1993, 
January 1994, March 1994, April 1994, May 1994, and December 
1994).  The diagnoses included ulnar compression in the left 
wrist, C-8 radiculopathy, carpal tunnel syndrome, TOS, 
cervical trapezius myositis, and muscle contraction 
cephalalgia.  Id.  As to the severity of his adverse 
symptomology, the Board notes that the above VA treatment 
records frequently show the veteran's complaints of severe 
pain and treatment records noted that a surgical option was 
being considered.

As to testing, a December 1993 magnetic resonance imaging 
evaluation (MRI) of the cervical spine showed an 
intrinsically normal cervical cord with no evidence of disc 
herniation, nerve root compression, or canal stenosis.  In 
December 1993, x-rays of the cervical spine were normal.  In 
February 1994, x-rays of the hand were normal.  In March 
1994, nerve conduction and electromyography studies were 
normal with no evidence of left ulnar or median neuropathy or 
cervical compression.  In May 1994, neuromuscular testing of 
the upper extremities was normal.  In June 1995, 
neuromuscular electrodiagnostic studies found that the 
veteran had normal left median and ulnar nerve conduction 
velocities and wrist latencies and normal left radial sensory 
latency.  The impression was that this was an essentially 
normal electromyography, with no evidence of denervation or 
myopathy.  In June 1996, nerve conduction and 
electromyography studies found that the veteran had normal 
left median and ulnar nerves, but that there may be the 
beginning of left median sensory nerve change even though it 
is still within normal limits.  In January and April 1997, 
neuromuscular testing of the upper extremities noted that the 
veteran had normal bilateral median and ulnar nerve 
conduction velocities and wrist latencies as well as normal 
bilateral radial sensory distal latencies.  The conclusion 
was normal electromyography.  In April 1997, a report of 
vascular lab studies, performed for TOS, indicated that the 
veteran had diminution of pulses when he was positioned, as 
compared to the baseline.  It was noted that the symptoms 
were somewhat suggestive of bilateral TOS.  In December 1997, 
MRI of the cervical spine showed reversal of the normal 
lordosis curve secondary to spasms or positioning as well as 
degenerative changes at C3-C4, but no flattening, 
compression, or disc protrusion.

The veteran first appeared for a VA examination in September 
1992.  At that time, the veteran complained of "mild" lose of 
feeling and touch sensation in the left hand.  Thereafter, 
the examiner noted that cervical spine range of motion was 
normal and that neurological complaints were "mostly 
subjective in nature."  It was concluded that the veteran had 
"[n]o definite objective neurological deficits . . ."

The veteran appeared for a personal hearing in June 1993.  At 
that time, he testified that his symptoms included popping, 
grinding, and tightness on the right side of the neck when he 
looked to the left.  He further noted that he experienced a 
neck cramp occasionally, and that he sometimes had tingling, 
numbness, and a loss of touch sensation in the fingers, and 
cramping in the hand.  The veteran also indicated a tingling 
sensation from the left shoulder down to the hand, and that 
he had areas of pain and discomfort from the neck to the left 
shoulder, and from the left wrist to the fingers.

At the August 1994 miscellaneous neurological VA examination, 
the veteran complained of cervical spine pain that radiates 
into both upper extremities.  On examination, it was noted 
that the veteran was right handed.  The range of motion of 
the veteran's cervical spine was as follows: forward flexion 
to 40 degrees, backward extension to 30 degrees, left and 
right lateral flexion to 20 degrees, and left and right 
rotation to 50 degrees.  There was pain on all motion along 
with tenderness but no muscle guarding.  The upper 
extremities had normal ranges of motion except for the left 
hand.  As to the left hand, the veteran was not able to 
approximate the tips of the thumb and fifth finger by 
approximately half an inch.  The diagnosis was residuals of a 
cervical spine injury with chronic cervical spine strain.

At the August 1994 joints VA examination, it was noted that 
the veteran was being examined because of a potential 
cervical spinal arthropathy producing a neurological deficit 
in his upper extremities.  Thereafter, it was noted that the 
veteran complained that, since his September 1991 motorcycle 
accident, his left fingers did not adduct to the palm, he had 
a tingling in the fingers of his left hand and sometimes in 
his right hand, and the tingling in the fingers was worse 
when he was exposed to cold whether.  The veteran also 
complained of pain at the base of his neck when turning his 
head.  

On examination, turning his head to the right caused pain in 
the upper branches of the trapezius on the right hand side, 
but not on the left.  There was 10 degrees of diminution of 
range of motion on turning the head to the right.  The pain 
at the base of the neck, and therefore over the trapezium on 
palpation, is reproduced by the veteran's flexing his spine 
forward in the sitting position.  It is not reproduced by 
straight leg raising which was normal bilaterally.  The 
cranial nerves, motor, and sensory status examinations were 
normal except for the following:  the left flexure naris was 
weaker than on the right; adduction of the left little finger 
could not be completely performed; there was diminution of 
volume of the hypothenar eminence on the left side; and, on 
double simultaneous stimulation, there was some diminution of 
perception of light touch over the lateral portion of the 
palm.  There was tenderness on firm pressure on the C7 
spinous process.  X-rays were negative for any cervical spine 
disorder.

Thereafter, the examiner opined that

[f]rom these physical findings and the 
history of the injury, the patient 
demonstrates the physical signs of 
cervical arthropathy producing a 
radiculopathy of the cervical 8 route on 
the left side with muscular weakness 
consisting of inability to adduct and 
some atrophy of the hypothenar eminence 
as well as sensory complaints of tingling 
in the fingers.

Considering the patient's occupation, 
that of a painter, this impairment is 
mild to moderate.  (Emphasis added).

At the April 1995 VA examination, it was observed that the 
veteran was well developed, in no distress, and cranial 
nerves were unremarkable.  Cervical spine range of motion was 
limited in all planes and produced pain in the neck as well 
as radicular pains to the left shoulder and arm.  There was 
mild paravertebral musculature spasm noted, as well as 
tenderness to palpation.  Strength and reflexes were intact 
throughout except for some C8 innervated muscles in the hands 
on the left, which included some Grade 3+ to 4 minus weakness 
of the first dorsal interosseous abductor of the small 
finger, abductor pollicis brevis.  Nonetheless, in the left 
upper extremity, there was no weakness noted of the deltoid, 
biceps, triceps, brachioradialis, flexor carpi ulnaris, 
flexor carpi radialis, pronator teres, or extensor carpi 
radialis.  Additionally, there was no atrophy or 
fasciculations.  The veteran had normal tone.  The diagnosis 
was residuals of cervical strain with evidence for C8 
radiculopathy based on decreased strength of C8 innervated 
hand muscles.

Next, the veteran appeared for a peripheral nerve examination 
in June 1995.  At that time, the veteran complained of 
tingling in the hands, weakness in the left hand, and 
radicular symptoms in the left shoulder.  On examination, the 
veteran had decreased pin sensation in the left small and 
ring fingers as well as the palm and Grade IV weakness of the 
left abductor pollicis brevis, first dorsal interosseous, and 
abductor digital minimi.  As to the rest of the hand, 
function was normal.  The June 1995 electromyography (EMG) 
was normal except for polyphasics in the muscles that were 
clinically weak and these represent a regenerative process.

It was opined that, [a]ltough the process is resolving on 
EMG, it is not resolved clinically."  After looking at the 
May 1992 and the June 1995 EMGs', the examiner concluded that 
the veteran had residuals of a C-8 radiculopathy which was 
demonstrated by numbness, tingling, and Grade 4/5 weakness in 
the left hand, and polyphasics in the first dorsal 
interosseous, the abductor pollicis brevis, and the abductor 
digiti minimi.  The examiner opined that, while the above 
adverse symptomology was not shown on the EMG, " . . . this 
does not negate the diagnosis."  Lastly, the examiner noted 
that, while MRI studies of the cervical spine showed no 
significant disc disease, but it was possible that the C8 
injury could have been a traction injury on the nerve root 
which was reportedly very common in motorcycle accidents. 

At the July 1995 joints VA examination, the veteran 
complained of a cramping sensation in both hands as well as 
swelling, tingling, numbness, and difficulty grasping.  On 
examination, neither the left hand nor wrist was swollen or 
deformed.  Range of motion studies of the left thumb at the 
interphalangeal joint was flexion to 80 degrees and extension 
to 20 degrees, at the metacarpal interphalangeal joint 
flexion to 45 degrees and extension to 30 degrees, and radio 
abduction to 30 degrees.  Abduction from the flexor crease of 
the interphalangeal joint of the thumb to the distal palmar 
crease over the fifth metacarpal phalangeal joint was 3 
centimeters (cm).  X-rays of the left wrist were normal.  The 
impressions were left hand neuropathy by history, with no 
limitation of motion of the left wrist found on current 
examination.

In March 1997, the VA examiner first noted the veteran's 
medical history as reported above.  Thereafter, the veteran 
complained of occasional numbness and tingling in his hands 
and fingers as well as daily neck pain.  On examination, 
there was no tenderness to palpation about the neck or 
shoulder girdle regions and no muscle spasm.  Grip was normal 
in both hands and sensory examination of the pin wheel was 
normal in the upper extremities.  Deep tendon reflexes were 
active and symmetric.  Measured active range of motion of the 
cervical spine was to 45 degrees on flexion, 70 degrees each 
on extension and on right/left lateral rotation, and 45 
degrees on right/left lateral flexion.  Cervical spine x-rays 
showed continued straightening of cervical lordosis from C2-
C7, but no changes since December 1993.  The examiner 
reported that, while the veteran had subjective 
symptomatology in the neck and hands, physical examination of 
the cervical spine and objective tests, including MRI and 
several other electrical studies, was essentially within 
normal limits/showed no objective abnormality.

The veteran next appeared for a VA examination in April 1997.  
At that time, the veteran reported numbness and tingling in 
the fingers of both hands which was not constant or related 
to position or effort.  He also complained of some weakness 
bilaterally in both arms, but no loss of muscle bulk.  He 
gave a history of radicular pain from the neck down the arms. 

On examination, grip strength was 41 kilos on the left and 40 
kilos on the right.  Stretch reflexes were quite brisk and 
graded 3+ symmetrically.  No sensory loss was encountered in 
the hands or fingers.  Adson's maneuver bilaterally in 
diverse positions, with the arms extended and the neck 
backward, produced paresthesias similar to the veteran's 
complaints after about 30 seconds.  Range of motion of the 
cervical spine was normal actively and passively.  Rotation 
to the right, with extension, produced some tingling pain 
radiating from the cervical area to the right temporal, 
probably the result of occipital nerve stretch. 

Thereafter, it was opined that the veteran showed no definite 
evidence of cervical disease, but it was felt that he might 
have a TOS of non-neurogenic nature, although there was no 
atrophy of the thenar eminences.  Confirmation of this 
possibility awaited nerve conduction studies.  The final 
diagnosis included possible TOS bilaterally.

Lastly, the veteran appeared for VA examinations in October 
2000.  At the October 2000 orthopedic examination, the VA 
examiner first noted the veteran's medical history as 
reported above.  Thereafter, the veteran reported that, since 
his earlier 1997 VA examination, that he had had more intense 
numbness and tingling from his elbow down to his fingers.  He 
also reported cramps in his hand when using small items such 
as a wrench.  

On examination, the veteran did not appear in distress.  
There was no tenderness in the forearms, hands, or fingers, 
bilaterally.  Adson test was normal bilaterally.  Circulation 
in the hands and fingers were normal.  And, sensory 
examination in the forearms, hands, and fingers were 
"completely normal."  Thereafter, the examiner opined that 
"[t]here is no evidence of thoracic outlet syndrome 
clinically either left or right and electrical studies have 
repeatedly been negative." 

At the other October 2000 VA examination, the veteran 
complained of bilateral numbness of the arms and hands up to 
the level of the elbows.  Thereafter, the veteran reported 
that his adverse symptomology comes and goes and was worsened 
by the use of small tools or placing his arms over his head.  
Lowering the arms caused the pain to dissipate, usually 
within a few seconds.  In addition, he had some intermittent 
shooting pain in his left wrist that would last for a second 
or two, usually when he was torquing instruments.  This does 
not occur in his right arm.  In addition, the veteran 
complained of some cramping pain in his neck and shoulder 
area that, in the past year, had become a lot worse.

As to treatment, the veteran reported that neither heat, ice, 
massage, nor warmth helped his neck and shoulders.  Moreover, 
he took Naprosyn (500 mg) twice a day without much relief.  
As to his medical history, the examiner observed that, 
historically, EMG studies of the upper extremities had been 
normal.  As to his occupation, the veteran worked as a paint 
foreman, occasionally doing some painting. 

On examination, the neck was supple.  There was mild 
tenderness to palpation over the musculature of the neck and 
shoulders, and the cranial nerves were normal.  Motor 
examination of the upper extremities reveal 5/5 strength, 
good bulk, and normal tone.  There was no drift fasciculation 
or atrophy.  Adson's maneuver was negative bilaterally.  The 
reflexes were 2+ and symmetric in the biceps, triceps, and 
brachioradialis.  Sensory examination revealed some mild 
hypesthesia in the left thenar area and mild hypalgesia in 
the right thenar area.  Otherwise, vibration and position 
were normal and sensation to temperature, pain, and light 
touch elsewhere in the upper extremities were normal.  
Thereafter, the examiner opined as follows.

In summary, I do not see any evidence of 
neuromuscular disease in [the veteran] of 
the upper extremities as it relates to 
his motorcycle accident of 1991.  Clearly 
there is not enough symptoms compatible 
with a neuropathy and/or thoracic outlet 
syndrome.  (Emphasis added).

C.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  However, when an unlisted condition is 
encountered, it will be permissible to rate on the basis of a 
closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In cases where the original rating assigned has been 
appealed, consideration must be given to whether the veteran 
deserves a higher evaluation at any point during the pendency 
of the claim (i.e., a "staged" rating).  Fenderson v. West, 
12 Vet. App. 119 (1999).

After review of all the medical evidence on file, the Board 
finds that the veteran's service-connected disorder has been 
variously diagnosed as ulnar compression in the left wrist, 
C-8 radiculopathy, carpal tunnel syndrome, TOS, cervical 
trapezius myositis, and muscle contraction cephalalgia.  
While the diagnosis of the veteran's disorder has changed 
over the years, the disability and its symptoms have remained 
relatively constant.  The veteran's service-connected 
disability has essentially been manifested by symptomatology 
including pain and tightness in the neck, pain radiating down 
the left shoulder, and pain, weakness, tingling and numbness 
in the left hand that causes a loss of feeling and a reduced 
range of motion in the fingers of the left hand.

With the above in mind, the Board notes that the RO, in 
October 1992, granted service connection for ulnar 
compression of the left wrist (claimed as possible C-8 
radiculopathy with loss of feeling in the left hand) and 
rated it as non-compensably disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (incomplete paralysis of the 
ulnar nerve), effective from August 6, 1992.  Thereafter, the 
RO in August 1995 changed the description of the veteran's 
service-connected "ulnar compression of the left wrist" to 
"C-8 radiculopathy" and re-evaluated the disability as 20 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8512 (as analogous to mild incomplete paralysis of the 
lower radicular group of the peripheral nerves in the minor 
extremity), effective from August 6, 1992.  In November 1997, 
the RO again changed the description of the service-connected 
"C-8 radiculopathy" to "left TOS" and continued the 20 
percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 8512 
(2001). 

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
above scope of the veteran's service connected disability, 
the Board will analyze the severity of the veteran's left TOS 
symptomatology accordingly.

Because the veteran's left hand is his minor hand (see August 
1994 miscellaneous neurological VA examination), under 
potentially applicable rating criteria, the veteran will only 
be entitled to a higher evaluation if his service connected 
disability is manifested by moderate incomplete paralysis of 
the lower radicular group (30 percent disabling), or severe 
incomplete paralysis of the lower radicular group (40 percent 
disabling), or complete paralysis of the lower radicular 
group manifested by paralysis of all intrinsic muscles of 
hand, and some or all of flexors of wrist and fingers 
(substantial loss of use of hand) (Diagnostic Code 8512); or 
severe incomplete paralysis of the ulnar nerve (40 percent 
disabling), or complete paralysis of the ulnar nerve 
manifested by a "griffin claw" deformity due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers cannot spread 
the fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened (60 percent disabling), (Diagnostic 
Code 8516).  38 C.F.R. § 4.124a.  (Parenthetically, the Board 
notes that, under Diagnostic Codes 8512, mild incomplete 
paralysis of either upper extremity is rated as 20 percent 
disabling and under Diagnostic Code 8516, moderate incomplete 
paralysis of the minor extremity is rated as 20 percent 
disabling.  Id.) 

Controlling regulations further provide that

[t]he term 'incomplete paralysis,' with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  The ratings for the peripheral 
nerves are for unilateral involvement; 
when bilateral, combine with application 
of the bilateral factor.  Id.

First, the Board notes that the record on appeal includes the 
veteran's complaints of pain, weakness, tingling, 
incoordination, and numbness in the upper extremities.  The 
veteran also claims that his symptoms occur daily and are 
never totally relieved by medication.  Moreover, the record 
on appeal shows that the veteran's periodic complaints and/or 
treatment at VA for pain and tightness in the neck; pain 
radiating down the left shoulder; pain, weakness, tingling, 
and numbness in the left hand that causes a loss of feeling; 
reduced range of motion in the fingers of the left hand; 
and/or incoordination in the fingers of the left hand.  
However, the objective medical evidence contained in the 
record on appeal fails to show that the veteran's adverse 
symptomology is manifested by symptoms that may be 
characterized as more then mild incomplete paralysis of the 
lower radicular group or moderate incomplete paralysis of the 
ulnar nerve.

The veteran's claims that his service connected left TOS 
causes pain, weakness, tingling, incoordination, and numbness 
in the upper extremities.  Moreover, the Board recognizes 
that a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  In addition, on VA 
examination the following adverse symptomology was observed: 
reduced cervical spine range of motion with pain and 
tenderness and reduced left hand motion (the veteran was not 
able to approximate the tips of the thumb and fifth finger by 
approximately half an inch.) (see August 1994 VA 
examination); pain in the upper branches of the trapezius on 
the right hand side with turning the head, reduced cervical 
spine range of motion, pain at the base of the neck, left 
flexure naris weakness, incomplete adduction of the left 
little finger, diminution of volume of the hypothenar 
eminence on the left side, some diminution of perception of 
light touch over the lateral portion of the palm, and 
tenderness on firm pressure on the C7 spinous process (see 
August 1994 joints VA examination); reduced cervical spine 
range of motion with pain and tenderness, radicular pains to 
the left shoulder and arm, mild paravertebral musculature 
spasm, and muscle weakness (Grade 3+ to 4 minus) of the first 
dorsal interosseous abductor of the small finger, and 
abductor pollicis brevis (see April 1995 VA examination); 
numbness, tingling, and Grade 4/5 weakness in the left hand, 
and polyphasics in the first dorsal interosseous, the 
abductor pollicis brevis, and the abductor digiti minimi (see 
June 1995 peripheral nerve examination); reduced left thumb 
range of motion (see July 1995 joints VA examination); 
reduced cervical spine range of motion and x-ray evidence of 
a straightening of cervical lordosis from C2-C7, but no 
changes since December 1993 (see March 1997 VA examination); 
Adson's maneuver bilaterally producing paresthesias similar 
to the veteran's complaints and rotation to the right, with 
extension, producing some tingling pain radiating from the 
cervical area to the right temporal (see April 1997 VA 
examination); and mild tenderness to palpation over the 
musculature of the neck and shoulders, reflexes 2+ and 
symmetric in the biceps, triceps, and brachioradialis, mild 
hypesthesia in the left thenar area, and mild hypalgesia in 
the right thenar area (see other October 2000 VA 
examination).

However, his belief as to the current severity of his left 
TOS is not probative evidence because only someone qualified 
by knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Moreover, despite the claims made by 
the veteran and the adverse symptomology noted by the 
examiners, the record on appeal includes the following 
characterizations as to the scope/severity of his service 
connected disability: September 1992 VA examination - 
neurological complaints were "mostly subjective in nature" 
and there were "[n]o definite objective neurological 
deficits    . . .," August 1994 joints VA examination - 
while ". . . cervical arthropathy producing a radiculopathy 
of the cervical 8 route on the left side with muscular 
weakness consisting of inability to adduct and some atrophy 
of the hypothenar eminence as well as sensory complaints of 
tingling in the fingers . . . this impairment is mild to 
moderate;" April 1995 VA examination - decreased strength of 
C8 (Grade 3+ to 4 minus) innervated hand muscles; July 1995 
joints VA examination - left hand neuropathy by history, with 
no limitation of motion of the left wrist found on current 
examination; March 1997 VA examination - after normal sensory 
and grip examinations, the examiner opined that, while the 
veteran had subjective symptomatology in the neck and hands, 
physical examination of the cervical spine, which included an 
MRI and several other electrical studies, showed no objective 
abnormalities; April 1997 VA examination - the veteran showed 
no definite evidence of cervical disease, but he may have TOS 
of non-neurogenic nature, although there was no atrophy of 
the thenar eminences; October 2000 orthopedic examination - 
after a normal examination, he opined that "[t]here is no 
evidence of thoracic outlet syndrome clinically either left 
or right and electrical studies have repeatedly been 
negative;" and the other October 2000 VA examination - mild 
tenderness to palpation, mild hypesthesia in the left thenar 
area, mild hypalgesia in the right thenar area and "I do not 
see any evidence of neuromuscular disease in [the veteran] of 
the upper extremities . . . ."  (Emphasis added)..  
Furthermore, all upper extremity EMGs were normal.

In summary, the Board notes that the objective evidence of 
record shows, on a number of occasions, no adverse 
symptomology due to service connected disability and, on 
those occasions where adverse symptomology was found, it 
being characterized as "mild."  Therefore, the Board gives 
more evidentiary weight to the objective evidence of record, 
which is devoid of proof that the veteran's left TOS cause's 
more then mild manifestations. 

Accordingly, the Board finds that the veteran's symptoms are 
not of the degree contemplated by the criteria for a higher 
evaluation under either Diagnostic Code 8512 or 8516.  
38 C.F.R. § 4.124a.  As explained above, the criteria for 
granting a higher evaluation under either code section 
requires a degree of adverse symptomology not manifested by 
the veteran's left TOS.  Indeed, considering the symptoms 
objectively confirmed at the most recent VA examinations, the 
debility he experiences is best approximated by the criteria 
for a 20 percent rating under Diagnostic Code 8512 -mild 
incomplete impairment or Diagnostic Code 8516 -moderate 
incomplete impairment.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for a 
higher evaluation.  38 U.S.C.A. § 5107 (Supp. 2001) and 38 
C.F.R. §§ 3.102, 4.3 (2001).  This is true throughout the 
period of time during which his claim has been pending.  
Fenderson, supra.

Based on the argument made at the veteran's personal hearing, 
written statements to the RO, and statements to the VA 
examiner (i.e., his left TOS interferes with his job as a 
painter) the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001).  Although the 
veteran has described his pain his adverse symptomology as 
being so bad that it interferes with his doing his job, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2001).  The current evidence of record does not demonstrate 
that his left TOS has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2001). Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).



ORDER

Service connection for a right ankle disability is denied.

An initial evaluation in excess of 20 percent for left 
thoracic outlet syndrome is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

